department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax vil dollar_figure internal_revenue_service director exempt_organizations release number release date date legend b name of state c name of public charity d name of program x total amount of set-aside y annual payment amount z total cost of project dear in reply to your written request for approval of a set-aside under sec_4942 this is of the internal_revenue_code you are a corporation formed under the laws of the state of b exempt from federal_income_tax under sec_501 of the code and classified as a private non-operating foundation under sec_509 facts you wish to set_aside dollar_figurex for the development and implementation by c of the second_phase of the d this program provides technical support capacity building and direct financing for the implementation of conservation agreements by c and partner organizations five annual payments of dollar_figurey will be made annually to c for the work completed in the prior calendar_year on the implementation of the d these payments will be disbursed beginning date through date following the submission of technical reports demonstrating progress toward the agreed on milestones between you and the d the estimated cost of the entire program is dollar_figurez it is anticipated to be met through a combination of private sector contributions and foundation and international_organization grants you have stated that periodic_payments are conditioned on submission of technical reports demonstrating progress toward annual agreed upon milestones no additions to the set-aside for this project are contemplated you have provided a representation that amounts set_aside for future payments will actually be paid within months of date law sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the suitability test’ sec_53_4942_a_-3 defines as a qualifying_distribution any amount set_aside within the meaning of paragraph b of this section sec_53_4942_a_-3 of the regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 and paragraph b are satisfied the requirements of paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it is set_aside and i the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test for a set- aside is met if the foundation establishes to the satisfaction of the commissioner that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of a matching-grant program analysis sec_53_4942_a_-3 provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside you have sought timely approval of your set-aside of income in accordance with sec_53_4942_a_-3 in revrul_77_7 1977_1_cb_354 the term specific project as defined in sec_53_4942_a_-3 of the excise_tax regulations was held to include a building project to be undertaken by a public charity unrelated to the foundation making the set-aside your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the periodic_payments for this project are conditioned on submission of technical reports demonstrating progress toward annual agreed-upon milestones as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your proposed set-aside will be used to accomplish purposes described in sec_170 of the code namely to provide technical support capacity building and direct financing for the implementation of conservation agreements you have represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations the funds set_aside will be disbursed to a public charity earmarked for a project which is a specific project within the meaning of sec_53_4942_a_-3 your project therefore satisfies the suitability test as set forth in sec_4942of the code and sec_53_4942_a_-3of the regulations ruling based on the foregoing the set-aside of dollar_figurex for the taxable_year ending date meets the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942 we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation's minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 of the regulations this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling letter is directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records a copy of this letter has been sent to your authorized representative if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours notice enclosure robert choi director exempt_organizations rulings and agreements
